TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00713-CV


                                        W. C., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee


                FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
NO. D-1-FM-18-003971, THE HONORABLE AURORA MARTINEZ-JONES, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               The reporter’s record in this appeal was originally due to be filed on October 17,

2019. By request to this Court dated October 18, 2019, Kasi Chapman requested an extension

of time.

               The Texas Rules of Appellate Procedure prohibit this Court from granting

extensions of over 10 days for the filing of reporters’ records in accelerated appeals, including

those from suits for termination of parental rights. See Tex. R. App. P. 35.3(c). Further, any

extensions of time granted for the filing of the reporters’ records may not exceed 30 days

cumulatively. See Tex. R. App. P. 28.4(b)(2). Accordingly, Kasi Chapman is hereby ordered to file

the reporter’s record in this case on or before November 1, 2019. If the record is not filed by that

date, Chapman may be required to show cause why she should not be held in contempt of court.

               It is ordered on October 22, 2019.
Before Justices Goodwin, Baker, and Kelly




                                            2